United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3249
                                    ___________

Karolyn A. Handke,                   *
                                     *
           Appellant,                *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Western District of Missouri.
McBride, Lock & Associates; Charles *
H. McBride; Robert J. Lock,          *
                                     * [UNPUBLISHED]
           Appellees.                *
                                ___________

                              Submitted: February 4, 2011
                                 Filed: June 17, 2011
                                  ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Karolyn Handke appeals the district court’s1 dismissal for failure to exhaust her
discrimination complaint against her former employer. After careful de novo review,
see Coons v. Mineta, 410 F.3d 1036, 1039 (8th Cir. 2005), we affirm. We agree with
the district court that Handke’s lawsuit was untimely filed more than 90 days after she
received a right-to-sue letter on her June 2009 charge, which alleged her discharge
was motivated by discrimination. Handke could not cure her untimeliness by filing


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
a second charge based on the same adverse employment action. See Spears v. Mo.
Dep’t of Corr. & Human Res., 210 F.3d 850, 853 & n.2 (8th Cir. 2000); Williams v.
Little Rock Mun. Water Works, 21 F.3d 218, 222 (8th Cir. 1994).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                       -2-